
	
		I
		112th CONGRESS
		1st Session
		H. R. 2310
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Ms. Speier (for
			 herself, Ms. Baldwin,
			 Mr. Rothman of New Jersey,
			 Mr. Honda,
			 Mr. Moran,
			 Ms. Castor of Florida,
			 Mr. Blumenauer,
			 Mr. Towns,
			 Mr. McGovern,
			 Mr. Ackerman,
			 Mr. Brady of Pennsylvania,
			 Ms. Berkley,
			 Mr. George Miller of California,
			 Mr. Israel,
			 Mr. Frank of Massachusetts,
			 Ms. Chu, Mr. Higgins, Mr.
			 Hinchey, Ms. Pingree of
			 Maine, Ms. Moore,
			 Mr. Polis,
			 Mr. Pallone,
			 Mr. Ryan of Ohio,
			 Mr. Deutch,
			 Mrs. Maloney,
			 Ms. Brown of Florida,
			 Mr. Engel,
			 Mr. Cicilline,
			 Ms. Norton,
			 Mr. Berman,
			 Mr. Sherman,
			 Mr. Conyers,
			 Mr. Michaud,
			 Mrs. Capps,
			 Mr. Serrano,
			 Ms. Richardson,
			 Mr. Olver,
			 Ms. Loretta Sanchez of California,
			 Mr. Stark,
			 Ms. Zoe Lofgren of California,
			 Mr. Langevin,
			 Mr. Hanna,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Capuano,
			 Ms. Lee of California,
			 Mr. Nadler, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Energy and
			 Commerce and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for equal access to COBRA continuation
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to COBRA Act of
			 2011.
		2.Amendments to the
			 Internal Revenue Code of 1986
			(a)Qualified
			 beneficiarySection 4980B(g)(1)(A) of the Internal Revenue Code
			 of 1986 is amended—
				(1)in clause (i), by
			 striking or at the end thereof;
				(2)in clause (ii), by
			 striking the period and inserting a comma; and
				(3)by inserting after
			 clause (ii), the following:
					
						(iii)as the domestic
				partner of the employee, as such term is defined by the group health plan,
				or
						(iv)as the dependent
				child of the domestic partner (as defined in clause
				(iii)).
						.
				(b)Special rule for
			 retirees and widowsSection 4980B(g)(1)(D) of the Internal
			 Revenue Code of 1986 is amended by striking clauses (i) through (iii), and
			 inserting the following:
				
					(i)as
				the spouse or domestic partner (described in subparagraph (A)(iii)) of the
				covered employee,
					(ii)as the dependent
				child of the covered employee or the covered employee’s domestic partner
				(described in clause (i)), or
					(iii)as the surviving
				spouse or surviving domestic partner (described in clause (i)) of the covered
				employee.
					.
			(c)Special rule for
			 certain bankruptcy proceedingsSection 4980B(f)(2)(B)(i)(III) of
			 the Internal Revenue Code of 1986 is amended by striking or dependent
			 children of the covered employee and inserting , surviving
			 domestic partner (described in subsection (g)(1)(A)(iii)), or dependent
			 children of the covered employee or such surviving domestic
			 partner.
			(d)Qualifying
			 eventSection 4980B(f)(3)(C) of the Internal Revenue Code of 1986
			 is amended by inserting before the period the following: , or the
			 covered employee’s domestic partner (described in subsection (g)(1)(A)(iii))
			 ceasing to be such covered employee’s domestic partner under the terms of the
			 group health plan.
			(e)Notice
			 requirementsSection 4980B(f)(6)(A) of the Internal Revenue Code
			 of 1986 is amended by striking and spouse of the employee (if
			 any) and inserting and, if any, such covered employee's
			 qualified beneficiaries who are age 19 or older.
			3.Amendments to the
			 Employee Retirement Income Security Act of 1974
			(a)Qualified
			 beneficiarySection 607(3)(A) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1167(3)(A)) is amended—
				(1)in clause (i), by
			 striking or at the end thereof;
				(2)in clause (ii), by
			 striking the period and inserting a comma; and
				(3)by inserting after
			 clause (ii), the following:
					
						(iii)as the domestic
				partner of the employee, as such term is defined by the group health plan,
				or
						(iv)as the dependent
				child of the domestic partner (as defined in clause
				(iii)).
						.
				(b)Special rule for
			 retirees and widowsSection 607(3)(C) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1167(3)(C)) is amended by striking
			 clauses (i) through (iii) and inserting the following:
				
					(i)as
				the spouse or domestic partner (described in paragraph (3)(A)(iii)) of the
				covered employee,
					(ii)as the dependent
				child of the covered employee or the covered employee’s domestic partner
				(described in clause (i)), or
					(iii)as the surviving
				spouse or surviving domestic partner (described in clause (i)) of the covered
				employee.
					.
			(c)Special rule for
			 certain bankruptcy proceedingsSection 602(2)(A)(iii) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A)(iii)) is
			 amended by striking or dependent children of the covered
			 employee and inserting , surviving domestic partner (described
			 in section 607(3)(A)(iii)), or dependent children of the covered employee or
			 such surviving domestic partner.
			(d)Qualifying
			 eventSection 603(3) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1163) is amended by inserting before the period the
			 following: , or the covered employee’s domestic partner (described in
			 section 607(3)(A)(iii)) ceasing to be such covered employee’s domestic partner
			 under the terms of the group health plan.
			(e)Notice
			 requirementsSection 606(a)(1) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1166(a)(1)) is amended by striking and
			 spouse of the employee (if any) and inserting and, if any, such
			 covered employee's qualified beneficiaries who are age 19 or
			 older.
			4.Amendments to the
			 Public Health Service Act
			(a)Qualified
			 beneficiarySection 2208(3)(A) of the Public Health Service Act
			 (42 U.S.C. 300bb–8(3)(A)) is amended—
				(1)in clause (i), by
			 striking or at the end thereof;
				(2)in clause (ii), by
			 striking the period and inserting a comma; and
				(3)by inserting after
			 clause (ii), the following:
					
						(iii)as the domestic
				partner of the employee, as such term is defined by the group health plan,
				or
						(iv)as the dependent
				child of the domestic partner (as defined in clause
				(iii)).
						.
				(b)Qualifying
			 eventSection 2203(3) of the Public Health Service Act (42 U.S.C.
			 300bb–3(3)) is amended by inserting before the period the following: ,
			 or the covered employee’s domestic partner (described in section
			 2208(3)(A)(iii)) ceasing to be such covered employee’s domestic partner under
			 the terms of the group health plan.
			(c)Notice
			 requirementsSection 2206(1) of the Public Health Service Act (42
			 U.S.C. 300bb–6(1)) is amended by striking and spouse of the employee (if
			 any) and inserting and, if any, such covered employee's
			 qualified beneficiaries who are age 19 or older.
			5.Effective
			 date
			(a)In
			 generalExcept as provided in
			 subsection (b), the amendments made by this Act shall apply with respect to
			 plan years beginning after 180 days after the date of the enactment of this
			 Act.
			(b)Special rule for
			 collective bargaining agreementsIn the case of a group health plan
			 maintained pursuant to one or more collective bargaining agreements between
			 employee representatives and one or more employers ratified before the date of
			 the enactment of this Act, the amendments made by this Act shall not apply to
			 plan years beginning before the earlier of—
				(1)the date on which the last of the
			 collective bargaining agreements relating to the plan terminates (determined
			 without regard to any extension thereof agreed to after the date of the
			 enactment of this Act); or
				(2)3 years after the date of the enactment of
			 this Act.
				For
			 purposes of paragraph (1), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by this Act shall not be treated as a
			 termination of such collective bargaining agreement.
